Citation Nr: 0909147	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T. G.



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to May 
1998, from September 1999 to May 2000, and from January 2003 
to May 2004.  She also had additional service in the Army 
Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  Thereafter, the Veteran's file was 
transferred to the RO in Philadelphia, Pennsylvania.

In August 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In November 2007 and October 2008, the Board remanded the 
current issues for further evidentiary development, and the 
case has now been returned to the Board for further appellate 
action.

In its November 2007 decision, the Board denied entitlement 
to an initial disability rating in excess of 30 percent for 
an anxiety disorder.  In its October 2008 decision, the Board 
denied entitlement to service connection for a right knee 
disability, a right shoulder disability, and a low back 
disability.  Because a final Board decision was rendered with 
regard to the four aforementioned issues, such disabilities 
are not part of the current appeal.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

After a review, the Board observes that further development 
is once again required prior to adjudicating the Veteran's 
claims.

The Board notes that service treatment records for the 
Veteran's periods of active service from January 1998 to May 
1998 and from January 2003 to May 2004 are of record and are 
negative for diagnoses or treatment of any left knee, left 
hip, or right hip disabilities.  However, for her period of 
active service from September 1999 to May 2000, it has been 
shown that service treatment records are unavailable.  The 
Board is mindful that, in a case such as this, VA has a 
heightened obligation to assist the Veteran in the 
development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

An April 1999 private treatment record reflects that the 
Veteran complained of having left hip pain for the past few 
months.  She was assessed with left hip pain, probably 
muscular.

On an April 2004 Report of Medical Assessment, the Veteran 
indicated that she had not suffered from any injury or 
illness while on active duty for which she did not seek 
medical care.

The Veteran was afforded a VA general medical examination in 
October 2004.  It was noted that she was in the Army Reserves 
at the time of this examination.  The Veteran reported 
bilateral knee pain and stated that she had had problems with 
her knees hurting throughout her entire military career, 
although she did not recall any specific trauma.  She also 
reported bilateral hip pain, but such was recharacterized as 
bilateral groin pain.  Accompanying X-rays of her bilateral 
knees and hips were negative.  In relevant part, the Veteran 
was diagnosed with patellofemoral syndrome in her left knee 
as well as tendinitis in both her left and right hips, 
although the objective basis for such diagnosis in unclear.

A February 2006 VA treatment record notes the Veteran's 
complaints of bilateral knee and hip pain, and X-rays were 
ordered on that occasion.  A March 2006 VA treatment record 
documents that the results of the Veteran's February 2006 
bilateral knee X-rays and bilateral hip X-rays were normal.

The Veteran has contended, in personal statements as well as 
in her August 2007 Travel Board hearing testimony, that she 
suffered from left knee pain and bilateral hip pain in 
service due to extended periods of sitting, standing, 
hunching over, and performing physical work as a military 
police officer.  She has acknowledged that she did not seek 
treatment for these disabilities during her time in service.

Pursuant to the Board's November 2007 remand, the Veteran 
underwent a VA joints examination in May 2008.  On that 
occasion, the Veteran reported that she had developed a 
bilateral knee condition and a bilateral hip condition as a 
result of prolonged physical military activity during her 
time in service, to include standing, walking, running, 
climbing, jumping, and lifting.  At this examination, the 
Veteran complained of moderate intermittent pain in her left 
knee occurring two to three times per week.  She also 
complained of mild to moderate intermittent pain in both her 
left and right hip joints occurring two times per day.  
Physical examination revealed no evidence of pain in the left 
knee, left hip, or right hip, with full range of motion in 
all of these joints.  The examiner concluded that there was 
no evidence to support a diagnosis of a left knee condition 
or any bilateral hip condition.  Because the physical 
examination of the left knee, left hip, and right hip yielded 
normal results, the examiner stated that he could not provide 
an opinion regarding any relationship to service.

Pursuant to the Board's October 2008 remand, the May 2008 
examiner was asked to provide an opinion as to whether the 
diagnoses rendered in the October 2004 examination report 
(namely, patellofemoral syndrome in her left knee and 
tendinitis in both her left and right hips) were valid, and 
if so, then whether such disabilities were caused by service 
or otherwise related to service.  See McClain v. Nicholson, 
21 Vet. App. 319, 323 (2007) (Board finding that veteran had 
disability "at some point during the processing of his 
claim," satisfied service-connection requirement for 
manifestation of current disability).  Later in October 2008, 
the May 2008 examiner responded to the request for 
clarification by stating that he could not comment on the 
October 2004 examiner's diagnoses.  He reiterated that the 
examination that he performed in May 2008 with regard to the 
Veteran's left knee and bilateral hips yielded normal results 
and that this was the only examination upon which he could 
comment.  Because he did not examine the Veteran in October 
2004, he suggested that the October 2004 examiner should be 
the one to comment on that particular examination report.

Thus, the claims folder should be forwarded to the examiner 
who conducted the October 2004 VA examination at Minneapolis 
VA Medical Center (who appears from computer information to 
still be working there) for clarification as to the objective 
findings supporting the diagnoses of bilateral hip tendonitis 
and patellofemoral syndrome of the left knee on that 
examination report, given the negative x-ray findings at that 
time and since, as well as the absence of tenderness over the 
right hip at all and only mild tenderness of the left hip, 
and no redness, warmth, swelling, or instability of the left 
knee.  If the examiner determines that objective evidence 
supports the diagnoses she provided, then additional opinions 
as to whether such conditions are related to service are 
needed.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain current VA treatment records 
dating since August 2006 from the 
Philadelphia, Pennsylvania VA 
healthcare system.

2.  Forward the claims file to the 
examiner who conducted the October 2004 
VA examination at Minneapolis VA Medical 
Center for clarification concerning 
diagnoses she provided with respect to 
the Veteran's left knee and bilateral hip 
complaints.  Following a review of the 
claims file, the examiner should provide 
the following information:

(a) The examiner should indentify the 
objective findings supporting the 
diagnoses of bilateral hip tendonitis and 
patellofemoral syndrome of the left knee, 
given the negative x-ray findings at that 
time and since, as well as the absence of 
tenderness over the right hip at all and 
only mild tenderness of the left hip, and 
no redness, warmth, swelling, or 
instability of the left knee.  

(b) If the examiner determines that 
objective evidence supports the diagnoses 
she provided, then she should opine as to 
whether such diagnoses represent merely 
acute conditions noted at the time of 
that examination or whether they 
represent a chronic disability.  The 
examiner should comment on the subsequent 
examination reports and treatment records 
which fail to diagnose any hip or right 
disability.  

(c) If the examiner finds that a chronic 
diagnosed disability is shown at that 
time, she should also provide an opinion 
as to whether the left knee and right hip 
disability are related to military 
service.  With regard to the left hip, 
the examiner should provide an opinion as 
to whether any preexisting left hip 
disorder noted in April 1999 (prior to 
her 2002/2003 service) was aggravated 
(permanent worsening of the underlying 
disorder beyond normal progress) during 
service.  

The examiner should provide a complete 
rationale for all opinions provided.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and her representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

